 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SANDRA L. SALTZMAN,                               No. 2:18-CV-2215-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial
18   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). A
19   review of the docket reflects that plaintiff has made her election regarding proceeding for all
20   purposes before a United States Magistrate Judge. Good cause appearing therefor, the order to
21   show cause issued on January 18, 2019, is hereby discharged.
22                  IT IS SO ORDERED.
23

24   Dated: March 26, 2019
25                                                         ____________________________________
                                                           DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
